Citation Nr: 0019608	
Decision Date: 07/26/00    Archive Date: 07/31/00

DOCKET NO.  93-08 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to reimbursement or payment of the cost of 
unauthorized private hospital care administered from June 22, 
1991 through June 25, 1991.

2.  Entitlement to reimbursement or payment of the cost of 
unauthorized private hospital care administered from 
September 7, 1991 through September 9, 1991.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from May 1979 to 
January 1985.

This matter arises from various decisions rendered since 
January 1992 by the Department of Veterans Affairs Medical 
Center (VAMC) in Indianapolis, Indiana, which denied the 
benefits sought on appeal.

This case previously was remanded to the VAMC in both 
February 1995 and October 1997 for additional action.  The 
case most recently was returned to the Board in June 2000 for 
final appellate disposition.


FINDINGS OF FACT

1.  Without prior authorization from VA, the veteran received 
inpatient treatment at a private hospital from June 22, 1991 
through June 25, 1991, for arthroscopic surgery which was 
nonemergent in nature.

2.  The medical care rendered to the appellant from June 22, 
1991 through June 25, 1991, was not of such a nature that 
delay would have been hazardous to his life or his health.

3.  VA medical facilities were feasibly available to the 
appellant for the treatment that he received for his left 
knee disability from June 22, 1991 through June 25, 1991.

4.  Without prior authorization from VA the veteran received 
private inpatient medical treatment from September 7, 1991 
through September 9, 1991, for arthroscopy of his left knee 
with debridement; this treatment was nonemergent in nature.

5.  The medical care rendered to the appellant from September 
7, 1991 through September 9, 1991, was not of such a nature 
that delay would have been hazardous to his life or his 
health.

6.  VA medical facilities were feasibly available to the 
appellant for the treatment that he received for his left 
knee disability from September 7, 1991 through September 9, 
1991.


CONCLUSIONS OF LAW

1.  The criteria for reimbursement or payment of the cost of 
unauthorized private hospital care from June 22, 1991, 
through June 25, 1991, have not been met.  38 U.S.C.A. 
§§ 1710, 1728, 5107 (West 1991); 38 C.F.R. §§ 17.120, 17.121 
(1999).

2.  The criteria for reimbursement or payment of the cost of 
unauthorized private hospital care from September 7, 1991 
through September 9, 1991, have not been met.  38 U.S.C.A. 
§§ 1710, 1728, 5107 (West 1991); 38 C.F.R. §§ 17.120, 17.121 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking payment or reimbursement for the cost 
of inpatient hospital care administered without prior VA 
authorization at a non-VA medical facility from June 22, 1991 
through June 25, 1991, and from September 7, 1991 through 
September 9, 1991.  He contends that VA should indemnify him 
against the cost of medical expenses that he incurred as a 
result of such inpatient treatment because; (1) his initial 
admissions were the result of medical emergencies, (2) 
treatment was for a service-connected disability, and (3) VA 
facilities were not feasibly available to him.

The Secretary of Veterans Affairs may, under such regulations 
as prescribed, reimburse a veteran for the reasonable value 
of non-VA medical treatment.  See 38 U.S.C.A. § 1728.  
Alternatively, the Secretary may, in lieu of reimbursing the 
veteran, make payment of the reasonable value of care or 
services directly to the hospital or other health facility 
furnishing the care or services.  Id.  Such reimbursement, 
however, is available only where; (1) such care or services 
were rendered in a medical emergency of such nature that 
delay would have been hazardous to life or health, (2) such 
care or services were rendered to a veteran in need thereof 
for an adjudicated service-connected disability, and (3) VA 
or other Federal facilities were not feasibly available, and 
an attempt to use them beforehand would not have been 
reasonable, sound, wise, or practical.  Ibid; 38 C.F.R. 
§ 17.120.  All three of the foregoing requirements must be 
met before reimbursement can be authorized.  See Malone v. 
Gober, 10 Vet. App. 539, 541 (1997).

The provisions of 38 C.F.R. § 17.53, also for application, 
state that a VA facility may be considered as not feasibly 
available when the urgency of the appellant's medical 
condition, the relative distance of the travel involved, or 
the nature of the treatment required makes it necessary or 
economically advisable to use public or private facilities.  
38 C.F.R. §§ 17.52, 17.53 (1999).  No reimbursement or 
payment of services not previously authorized will be made 
when such treatment was procured through private sources in 
preference to available Government facilities.  38 C.F.R. 
§ 17.130.

The facts in this case are as follows.  The veteran reported 
to the emergency room of the Marion General Hospital on June 
22, 1991, complaining of pain on the lateral side of the left 
knee joint.  According to the attending physician, the 
veteran 

requested that an arthroscopy be performed, in addition to 
the arthrocentesis of the left knee that was performed on an 
outpatient basis in the emergency room.  This subsequently 
was approved for payment by the VAMC.  However, the veteran 
then was admitted as an inpatient to that facility so that 
the aforementioned arthroscopic surgery could be performed.  
A report of that surgery indicates that the veteran requested 
approval through the Indianapolis VAMC before proceeding with 
the surgery, but that approval was denied.  The veteran then 
declined transfer to a VA medical facility for performance of 
the surgery, opting instead to have the surgery performed at 
the Marion General Hospital.  Following surgery, the veteran 
was discharged in satisfactory condition on June 25, 1991.  

The treatment received by the veteran in the form of left 
knee arthroscopy was a response to an exacerbation of the 
veteran's service-connected left knee disability.  However, 
there is no indication that the arthroscopy was for a medical 
emergency of such nature that delay would have been hazardous 
to the veteran's life or health.  Instead, the private 
hospital report for this period indicates that the left knee 
arthroscopy was performed at the prodding of the appellant, 
notwithstanding that approval for this procedure at a non-VA 
medical facility had been denied by the Indianapolis VAMC.  
Moreover, there is no indication that VA or other Federal 
facilities were not feasibly available.  On the contrary, the 
evidence indicates that the veteran elected to decline to 
have VA perform this surgery.  Thus, because only one of the 
three elements necessary to a grant of reimbursement or 
payment for the veteran's private hospitalization and 
treatment from June 22, 1991, to June 25, 1991 were not met, 
there is no reasonable basis upon which to predicate a grant 
of this aspect of the veteran's claim.  

As previously noted, the veteran is also claiming 
reimbursement or payment for non-VA medical treatment 
received from September 7th through September 9, 1991.  A 
report of the hospitalization for this period indicates that 
the veteran was admitted to Marion General Hospital with an 
initial diagnosis of possible inflammatory arthritis of the 
left knee with possible septic arthritis.  Because of 
elevated readings 

following arthrocentesis, the veteran was admitted for 
immediate irrigation of the left knee via arthroscopy.  This 
was performed on September 7, 1991.  On the day prior, the 
veteran was told by a VA employee to go to the emergency room 
of the Marion General Hospital, and, if needed, to be 
admitted to that facility for transfer to a VA medical 
facility for treatment.  Despite this, the veteran chose to 
have arthroscopic surgery performed at the Marion General 
Hospital on September 7, 1991.  He improved rapidly following 
surgery, and was able to ambulate on crutches when discharged 
on September 9, 1991.  As with the veteran's June 1991 
hospitalization, the Board recognizes that treatment received 
by the veteran in September 1991 was for his service-
connected left knee disability.  Thus, the first requirement 
of 38 C.F.R. § 17.120 is met.  However, the veteran was 
informed on the day prior to his admission to the private 
medical facility that he was not to undergo treatment at that 
facility, but instead, was to be transferred to a VA medical 
facility for treatment.  Despite this, the veteran chose to 
remain at the private medical facility for treatment.  As 
such, the additional requirements of 38 C.F.R. § 17.120 have 
not been met; the treatment received was not rendered for a 
medical emergency of such nature that delay would have been 
hazardous to his life or health, and, in addition, VA medical 
facilities were feasibly available for this treatment.  Id.  
Because the circumstances surrounding the veteran's medical 
treatment from September 7, 1991 through September 9, 1991, 
do not meet the statutory and regulatory requirements 
previously cited, there is no reasonable basis upon which to 
predicate a grant of this aspect of the veteran's claim.

As a final matter, the Board notes that appellate 
consideration in this case was delayed for some time because 
of procedural irregularities in the record.  As noted by the 
veteran and his representative in various statements 
submitted, the veteran's representative had not been given an 
opportunity to be present at the personal hearing conducted 
by the RO in August 1992.  However, in April 1997, the 
veteran was notified by the Indianapolis VAMC that he and his 
representative had the right to attend an additional hearing 
if they so desired.  Despite this, no request for such a 

hearing was tendered by either the appellant or his 
representative.  Additionally, the Board notes that the 
procedural defect in the statement of the case furnished the 
veteran in May 1992 was cured in a supplemental statement of 
the case furnished to the appellant and his representative in 
December 1999.  The Board notes that the veteran's complete 
medical administrative file has been associated with the 
claims file, and has been available to the Board in rendering 
this determination.  Thus, the procedural defects noted in 
the Board's prior remands of February 1995 and October 1997 
were cured prior to certification of this case on appeal to 
the Board in June 2000.  As such, there are neither 
procedural, factual, nor legal bases to grant the veteran the 
relief sought in this case.


ORDER

Entitlement to reimbursement or payment of the cost of 
unauthorized inpatient treatment at a private medical 
facility for the period from June 22, 1991 through June 25, 
1991 is denied.

Entitlement to reimbursement or payment of the cost of 
unauthorized inpatient treatment at a private medical 
facility for the period from September 7, 1991 through 
September 9, 1991 is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals




 

